UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 3, 2012 CPI AEROSTRUCTURES, INC. (Exact Name of Registrant as Specified in Charter) New York 001-11398 11-2520310 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 91 Heartland Boulevard, Edgewood, New York (Address of Principal Executive Offices) (Zip Code) (631) 586-5200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) EXPLANATORY NOTE This amendment to the Form 8-K filed by the CPI Aerostructures, Inc. on July 3, 2012 is being filed to include the text of the form, which was inadvertently omitted from the original filing due to a technical error. Item 8.01. Other Events. On July 3, 2012, CPI Aerostructures, Inc. (the “Company”) announced that it sold 195,750 shares (the “Shares”) of its common stock, par value $0.001 per share (“Common Stock”), upon the exercise of an over-allotment option granted pursuant to an Underwriting Agreement, dated June 8, 2012, by and between the Company, certain selling shareholders and Roth Capital Partners, LLC (“Underwriter”), as representative of the several underwriters.The Shares were sold at a price of $12.00 per Share. The Company’s total net proceeds from the sale of the Shares, after Underwriter’s discounts, were approximately $2.23 million.The press release announcing the closing of the sale is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit Description Press release dated July 3, 2012* *Previously filed. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 6, 2012 CPI AEROSTRUCTURES, INC. By: /s/ Vincent Palazzolo Vincent Palazzolo Chief Financial Officer EXHIBIT INDEX Exhibit Description Press release dated July 3, 2012* *Previously filed.
